Action to set aside as fraudulent and void as against creditors certain conveyances of real property and assignments of mortgages made by the defendant Tietze Realty Corporation to the defendant Mount Vernon Trust Company and for a judgment for $10,000 and interest, balance due upon a demand collateral promissory note delivered to the plaintiff by the Tietze Realty Corporation. Judgment dismissing the complaint on the merits modified by providing that plaintiff have judgment against the Tietze Realty Corporation on the note, and, as thus modified, the judgment is unanimously affirmed, with costs to the plaintiff against the Tietze Realty Corporation and with costs to the Mount Vernon Trust Company against the plaintiff. No defense was interposed to the plaintiff’s claim against the Tietze Realty Corporation on the note. The plaintiff seems not to have been interested in getting a judgment against that defendant on the note. It sought chiefly to get a judgment against the defendant trust company. It may be that this accounts for there not having been a judgment against the Tietze Realty Corporation, to which, on this record, the plaintiff became entitled. Appeal from decision and from order dated December 12, 1938, dismissed. Present —- Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.